DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/29/2022 has been entered. Claims 2 and 4-22 are pending in the application. 

Election/Restrictions
Newly submitted claims 14-19 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Applicant’s originally filed claims (claims 1-3 filed 11/13/2020) are directed to a smart soccer goal (apparatus claims). Claims 14-19 (filed 03/29/2022) are directed to a method for tracking and communicating motion of objects using a smart soccer goal. The inventions are independent or distinct, each from the other because: The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product such as using the smart soccer goal as a storage device for objects, or using the smart soccer goal as a hanger for drying clothing/fabric.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-19 directed to a method for tracking and communicating motion of objects using a smart soccer goal non-elected without traverse (See election by original presentation as previously stated in this document). In a telephone call on 07/25/2022, applicant authorized cancellation of newly added methods claims 14-19. Accordingly, claims 14-19 have been cancelled. 

Allowable Subject Matter
Claims 2, 4-13, and 20-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art of record (Bohan (20170128807), Gordon (20150265897), Martinez (20160016059)) does not teach the recitation in claim 2 of “transmit a first control signal to the plurality of lights that causes a first subset of the plurality of lights to light up; receive a signal from any of the one or more sensors based on a detected movement of an object; determine a trajectory and location of the object based on the signal;  determine the object contacted the first subset of the plurality of lights based on the trajectory and location; and responsive to the determination that the object contacted at least a portion of the first subset of the plurality of lights, transmit a second control signal to the plurality of lights that causes a second subset of the plurality of light to light up indicating the object contacted the first subset of the plurality of lights” and the recitation in claim 20 of “transmit a first control signal to the plurality of lights that causes a first subset of the plurality of lights to light up; receive a signal from any of the one or more sensors based on a detected movement of an object; determine a trajectory, location, and speed of the object based on the signal; determine the object contacted at least a portion of the first subset of the plurality of lights based on the trajectory and the location; and responsive to the determination that the object contacted the first subset of the plurality of lights, transmit (1) a second control signal to the plurality of lights that causes -6- 4852-3363-5325.1Atty. Dkt. No. 109177-0180 a second subset of the plurality of lights to light up indicating the object contacted the first subset of the plurality of lights, and (2) a third control signal to the plurality of lights that causes a third subset of the plurality of lights to light up indicating the determined speed of the object.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711